Title: To George Washington from Thomas Hutchins, 20 December 1781
From: Hutchins, Thomas
To: Washington, George


                        
                            Sir
                            Philadelphia 20th Decemr 1781.
                        
                        I have been sufficiently informed of the temporary Difficulties which our Finances labour under to defer an
                            Application for Pay as long as I could; and I would not trouble your Excellency at this Time, if my Necessities were less
                            urgent. The great Losses which attended my Escape from England, reduced me to Want on my Return to my native Country; and
                            I can no longer depend on the Loans of Friends.
                        I submit to Your Excellency the inclosed Account exhibiting what is due to me, and entreat you to grant me a
                            Warrant for as much of it as your generous Regard for my peculiar Situation, and the publick Exigencies will admit. With
                            the greatest Respect I have the Honor to be Sir Your Excellency’s Most humble and obedient Servant
                        
                            Tho: Hutchins

                        
                    